                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


Robert Leroy Moore,                             )
       Petitioner,                              )
                                                )
V.                                              )           l:17cvl415(CMH/JFA)
                                                )
Harold W.Clarke,                                )
      Respondent.                               )

                                  MEMORANDUM OPINION


       Robert Leroy Moore, by counsel, has filed a petition for a writ of habeas corpus, pursuant

to 28 U.S.C. § 2254, challenging the constitutionality of his pandering and attempted pandering

convictions in the Circuit Court of Fairfax County. Respondent filed a Motion to Dismiss and

Rule 5 Answer, along with a supporting brief and exhibits. Dkt. No. 5-7. Petitioner filed a

Reply. Dkt. No. 8. For the reasons that follow, respondent's Motion to Dismiss will be granted,

and the petition will be dismissed, with prejudice.

                                         I. Background

       Petitioner is detained pursuant to a final judgment ofthe Circuit Court of Fairfax County,

entered April 8,2015. Case Nos. FE-2014-1161,1168. Petitioner entered an Alford plea and

was found guilty ofone count of pandering, in violation of Virginia Code § 18.2-357, and one

count of attempted pandering, in violation of Virginia Code §§ 18.2-357,18.2-26. Id. Petitioner

was sentenced to fifteen years imprisonment, with five years suspended. Id. Petitioner filed a

Motion to Withdraw his Plea on April 28,2015, which was denied by order dated the same day.

Id.
